Citation Nr: 0029535	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for rectal bleeding due 
to undiagnosed illness.

3.  Entitlement to service connection for headaches due to 
undiagnosed illness.

4.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

5.  Entitlement to an increased evaluation for cervical 
radiculopathy, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for excision of 
cyst, left inguinal area and left medial thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to January 
1984 and had active service in the National Guard from 
September 1990 to June 1991 in the Persian Gulf.  

This case comes the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his representative appeared before a Member 
of the Board at a Travel Board hearing at the RO in July 
2000.  At that time, the veteran submitted additional 
evidence and waived RO consideration.

The increased rating issues are discussed only in the remand 
section of this document.


FINDINGS OF FACT

1.  The veteran was involved in combat against the enemy.

2.  PTSD originated during service.

3.  The veteran's episodes of rectal bleeding have been 
attributed to the known clinical diagnoses of diverticulosis.

4.  Competent evidence showing a nexus between the veteran's 
diagnosis of diverticulosis and his active service is not of 
record.

5.  The veteran's headaches have been attributed to the known 
clinical diagnoses of hypertension, for which service 
connection has been granted.

6.   The veteran's memory loss has been attributed to the 
known clinical diagnoses of PTSD, for which service 
connection has now been granted.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 101(16), 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).

2.  Diverticulosis manifested by rectal bleeding was not 
incurred or aggravated during service.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 1991); 38 
C.F.R. § 3.303 (1999).

3.  Headaches due to an undiagnosed illness were not incurred 
during active service.  38 C.F.R. §§ 101, 1101, 1110, 1111, 
1112, 1113, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

4.  Memory loss due to an undiagnosed illness was not 
incurred during active service.  38 C.F.R. §§ 101, 1101, 
1110, 1111, 1112, 1113, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Board notes that the veteran served on active duty from 
1977 to 1984; however, the veteran contends that his PTSD 
resulted from his active service in the Persian Gulf in 1990 
and 1991.  Specifically, the veteran stated that he was 
stationed in the King Khalid Military City (KKMC), delivered 
ammunitions to the infantry and was required to participate 
in combat, saw bodies buried in mass graves, saw bodies 
burning after bombings along "the road", was in the area 
when the scud hit the warehouse killing military personnel, 
and felt the ground shake during scud missile attacks and 
American bombings.  

The veteran's DD214 reflects that the veteran was assigned to 
the HHC 638th Ordnance Company from September 1990 to June 
1991 and that his military occupation specialty (MOS) 
included military transport operator.  The veteran's service 
medical records indicate that he was transported by to the 
United States from Saudi Arabia in May 1991.  The service 
medical records make no reference to a psychiatric 
disability.  

VA medical records reveal that the veteran was seen in August 
1991 complaining of nightmares and dreams after coming into 
contact with someone with an accent and increased 
irritability and anger.  At that time, he reported seeing 
dead bodies buried in a mass grave during his tour in Saudi 
Arabia.  In October 1994, the veteran complained of 
nightmares, flashbacks, and anxiety related to his service 
during Desert Storm, specifically mass burials, being shot 
at, near scud explosion, and seeing death and destruction.  
The diagnosis was rule out chronic PTSD.

At a December 1994 VA PTSD examination, the examiner stated 
that the veteran reported three traumatic incidents from his 
Persian Gulf service; while hauling ammunition, he saw Iraqis 
being killed, dead bodies and burning tanks and flesh; in 
Kuwait he saw people kicking and beating and Iraqi soldier; 
and he traveled a road line with bombed vehicles with dead 
bodies including women and children.  He also reported 
developing great hatred of the Saudis and Iraqis and did not 
want to hear the bombs anymore.  On evaluation, the examiner 
noted that the veteran spoke about his experiences with great 
difficulty and preferred not to talk about them, he 
complained of intrusive thoughts at least twice a week, 
nightmares four or five times per week, flashbacks, social 
avoidance, and that he took a gun with him everywhere he 
went.  He also reported that he often saw Saudis and Iraqis 
following him at the mall.  The diagnoses included PTSD.

VA medical records from September 1995 to June 1996 show 
counseling sessions and treatment for PTSD.  At a July 1997 
VA examination, the veteran reported similar stressors as 
well as being made to search dead Iraqi bodies for papers.  
On evaluation, he was described as depressed and withdrawn.  
He stated that he did not talk about war experiences or watch 
war movies.  He reported flashbacks, intrusive thoughts, and 
nightmares.  He complained of memory loss, low energy, and 
impairment of concentration.  The diagnoses included PTSD. 

In a May 1997 letter, the Director of the U.S. Armed Services 
Center for Research and Unit Records (USACRUR, formerly known 
as the U.S. Army and Joint Services Environmental Support 
Group) reported that the veteran's name appeared on the DOD's 
Persian Gulf Registry as having served in Southwest Asia 
during Desert Storm.  It noted that the veteran's unit, 638th 
Ordnance Company, was listed as being in various locations in 
and around King Khalid Military City (KKMC).  Additionally, 
unit records document that the mission was to provide direct 
support and general support for conventional ammo, special 
ammo, and missile support ammunition for the Theater of 
Operation.  Moreover, documentation noted numerous scud 
launches towards the KKMC and Dhahran and that Highway 8 was 
littered with destroyed vehicles and casualties.

At his July 2000 hearing, the veteran testified as to his 
stressors including witnessing a mass burial, seeing burned 
bodies along the road, and aiding an infantry unit after 
delivering ammunition.  He stated that he first complained of 
PTSD symptoms in 1991.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  In the instant 
case, the Board notes that the veteran filed his claim for 
PTSD in September 1994.  Thus, the veteran's claim of 
entitlement to service connection for PTSD must be evaluated 
under both the old and the new regulations in order to 
determine which version is most favorable to him.  See 
Karnas.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)). 

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999).   The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125 (1999).  The 
Board would note that the VA has adopted the fourth edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in amending 
38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  The standard as to whether a stressor is sufficient 
to trigger PTSD is a subjective standard, requiring exposure 
to a traumatic event and a response involving intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. at 153 
(Nebeker, C.J., concurring).

The requirements vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. 
App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1999).  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records, and all 
pertinent medical and lay evidence.  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  The veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West, 7 Vet. App. at 
76.  

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred, and that 
there is a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressors.  
However, the Board observes that the two sets of regulations 
differ in regards to the requirements for establishing a 
diagnosis of PTSD.  The new criteria appears to impose an 
additional requirement that was not required under the old 
regulations, namely that the medical diagnosis of PTSD has to 
be in accordance with DSM-IV.

The Board recognizes that the RO determined that there was no 
objective evidence that the veteran suffered any in-service 
stressor, and that the evidence of record did not show that 
he was involved in combat against the enemy.  The Board 
recognizes that neither the veteran's medals nor his MOS 
establish that he engaged in combat with the enemy.  However, 
it is the Board's determination that the veteran was involved 
in combat against the enemy.  In this regard, the Board 
observes that the veteran was serving as a military transport 
operator during Desert Storm and that his job duties included 
delivering ammunitions to the infantry.  Unit command reports 
provided by USACRUR records show that the stressors alleged, 
including providing ammo to the infantry, scud missile 
attacks, and traveling the bombed road, by the veteran were 
entirely consistent with his duties, the unit's experiences, 
and the area to which his unit was assigned.  In light of the 
above, the Board concludes that the evidence of record 
supports a finding that the veteran was engaged in combat 
while serving in the Persian Gulf.  In the Board's judgment, 
the report from USACRUR and the veteran's medical records 
provide sufficient corroboration of the stressors alleged by 
him in statements.   

The evidence of record demonstrates that the veteran has been 
diagnosed with PTSD by VA physicians on the basis of the 
aforementioned in-service stressors.  In December 1994 and 
July 1997 VA examinations, the examiners stated that the 
veteran's PTSD stressors included combat experiences.  This 
medical evidence not only shows that the veteran has been 
diagnosed with PTSD in accordance with DSM-IV, but that there 
is a link between the diagnosis and the stressors alleged.  
There is no competent evidence rebutting this diagnosis of 
PTSD.  Because all of the elements required for service 
connection for PTSD are present, the Board concludes that 
service connection is warranted for PTSD under both the old 
and new PTSD regulations. 

II.  Undiagnosed illness due to Persian Gulf service

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991); 38 C.F.R. § 3.317 (1999).  According to 38 
C.F.R. § 3.317(a)(2), objective indications includes both 
signs in the medical sense of objective evidence perceptible 
to an examining physician and other non-medical indicators 
capable of independent verification.  While objective 
indications appears to contemplate evidence other than the 
veteran's own statements, the veteran's own statements 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  See VAOPGCPREC 4-99 (1999).  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 (1999).

A.  Rectal bleeding

Service medical records do not show complaints, findings, or 
diagnosis of rectal bleeding during active service.

At his January 1994 Persian Gulf War examination, the veteran 
complained of bright red blood per rectum.  The stool was 
positive for blood.  The veteran underwent a sigmoidoscopy in 
April 1994.  A few diverticula were found.  The post-
operative diagnosis was bright red rectal blood, site 
undetermined.  In a June 1997 VA medical notation, the 
veteran reported bright red blood per rectum since returning 
from the Persian Gulf.  A C-scope revealed diverticulosis.  
The diagnosis was diverticulosis.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  Here, he has reported bright red rectal bleeding.  
VA medical records show diagnoses of diverticulosis.  The 
record therefore establishes that the veteran has a diagnosed 
condition and that the rectal bleeding is not attributable to 
any undiagnosed illness.  Because the veteran's reported 
bright red rectal bleeding has been attributed to a known 
clinical diagnosis, 38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that the diverticulosis has not 
been related to either of the veteran's periods of service.  
As noted above, the veteran's own statements, in some cases, 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  VAOPGCPREC 4-99 (1999).  While the veteran has 
alleged that his rectal bleeding was due to his active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that either the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  In the instant case, there is no competent 
medical evidence linking the veteran's diverticulitis to his 
active military service.  Tirpak v. Derwinski,  2 Vet. App. 
609, 611 (1992).  Accordingly, the claim is denied.

B.  Headaches

Service medical records reflect that the veteran was seen 
complaining of constant headache in April 1991 while in the 
Persian Gulf.  The diagnoses included orthostatic hypotension 
and mild dehydration.  At his May 1991 demobilization 
examination, there were no complaints of headaches.  The 
neurological evaluation was normal.

An October 1991 VA medical notation indicates that the 
veteran complained of frequent headaches relieved by Tylenol.  
The assessment was hypertension.  At his January 1994 Persian 
Gulf examination, the veteran complained of headaches.  
Hypertension was noted.  The examiner noted that the 
veteran's headaches seemed to be related to his not taking 
his anti-hypertensive medication.  

As noted above, the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  Here, he has 
reported experiencing headaches.  VA medical records show 
that the veteran's reports of headaches have been related to 
his hypertension.  Because the veteran's reported headaches 
has been attributed to a known clinical diagnosis, 38 C.F.R. 
§ 3.317 does not apply.  Furthermore, the Board notes that 
the RO granted service connection for hypertension in 
February 1999.  Accordingly, the veteran's claim for service 
connection for headaches due to an undiagnosed illness is 
denied.  If he desires to file a claim for a separate 
compensable rating for headaches, as related to his 
hypertension, he should do so at the RO.

C.  Memory loss

Service medical records do not show complaints, findings, or 
diagnosis of memory loss during active service.  At his May 
1991 demobilization examination, there were no complaints of 
memory loss and the psychiatric evaluation was normal.

At a July 1997 VA examination, the veteran complained of 
memory problems.  The diagnoses were PTSD and dysthymic 
disorder.  At his July 2000 hearing, the veteran testified 
that his psychiatrists have related his memory loss to his 
PTSD.  

As noted above, the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  Here, he has 
reported experiencing memory loss.  A VA examination 
indicates that the veteran's memory loss has been related to 
his PTSD.  Because the veteran's memory loss has been 
attributed to a known clinical diagnosis, 38 C.F.R. § 3.317 
does not apply.  Furthermore, the Board points out that the 
service connection for PTSD has now been granted.  
Accordingly, the veteran's claim for service connection for 
memory loss due to an undiagnosed illness is denied.   


ORDER

Service connection for PTSD is granted.  Service connection 
for rectal bleed due to undiagnosed illness is denied.  
Service connection for headaches due to undiagnosed illness 
is denied.  Service connection for memory loss due to 
undiagnosed illness is denied.


REMAND

At his July 2000 hearing, the veteran reported that he 
receives treatment at the VA outpatient clinic at Mobile, 
Alabama and occasionally in Gulfport, Mississippi.  The Board 
observes that the most recent VA medical records are dated in 
July 1997, more than 3 years ago.  The veteran testified that 
his cervical radiculopathy has worsened and that he 
experienced recurrences of the inguinal area cysts.  The 
Board notes that copies of these treatment records have not 
been associated with the claims file.  Moreover, the Board 
notes that the most recent VA examinations were in August 
1997, more than 3 years ago.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination as 
well as to obtain recent treatment records so that the 
evaluation of disability will be a fully informed one.  
Accordingly, the case is REMANDED for the following:

1.  The RO should contact the VA 
outpatient clinics in Mobile and 
Gulfport and request copies of the 
veteran's medical records 1997 to 
present.

2.   The RO should schedule the veteran 
for a VA orthopedic and neurological 
examination to determine the nature and 
extent of his cervical radiculopathy.  
The examiner should provide ranges of 
motion of the cervical spine.  All 
indicated studies should be conducted.  
The examiner should address the 
provisions of DeLuca in assessing the 
veteran's cervical radiculopathy 
including any limitation of function.  
The claims file should be made available 
to the examination.

3.  The RO should schedule the veteran 
for a VA skin examination to determine 
the nature and extent of his excision of 
cyst of inguinal and thigh area.  

4.  Pursuant to 38 C.F.R. § 3.655 
(1999), when the claimant without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has 
a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This remand serves as 
notification of the regulation.  If the 
appellant fails to report for an 
examination, the Medical Center should 
provide a copy of the notice letter 
sent, or certify the address to which 
the notice was sent and verify that the 
notice was not returned as 
undeliverable.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  To 
the extent the benefits sought are not granted, the case 
should be returned to the Board in accordance with applicable 
procedures.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


